Citation Nr: 0016153	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for liver condition, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.

2.  Entitlement to service connection for skin tumors, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.

3.  Entitlement to service connection for multiple myeloma, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.

4.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

The San Juan, Puerto Rico, Department of Veterans (VA), 
Regional Office (RO) previously denied service connection for 
the benefits sought in a July 1997 rating decision.  He filed 
a timely notice of disagreement in January 1998, and was 
issued a statement of the case in May 1998.  He filed an 
untimely substantive appeal in November 1998.

It is noted, however, that the RO's 1997 decision was 
rendered without obtaining copies of the veteran's service 
medical records (SMRs).  Since the veteran was not provided 
with prior notice explaining the deficiency, the decision 
cannot be considered a final adjudication.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

Accordingly, this appeal comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the San Juan VARO which, having considered all of the 
evidence of record to include the veteran's SMRs, denied 
entitlement to service connection for a nervous condition, on 
a direct basis.  Service connection was also denied for soft 
tissue sarcoma, a liver condition, skin tumors and multiple 
myeloma, which were claimed as secondary to exposure to Agent 
Orange (AO) or other herbicides.

Insofar as the veteran did not timely initiate an appeal as 
to the denial of his soft tissue carcinoma, the issue is not 
properly before the Board and will not be discussed herein.  
See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).


FINDINGS OF FACT

1.  The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from April 7, 1970 to February 18, 1971.

2.  In-service manifestations of lichenified lesions on the 
fingers and tinea cruris were acute and transitory in nature, 
and resolved by discharge.

3.  Competent medical evidence connecting any current liver 
condition, skin tumor and/or multiple myeloma to exposure to 
AO or other herbicides during service has not been presented.

4.  Competent medical evidence demonstrating a nexus between 
any current nervous condition and active duty service has not 
been presented.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
liver condition secondary to exposure to Agent Orange or 
other herbicides is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a skin 
tumor secondary to exposure to Agent Orange or other 
herbicides is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
multiple myeloma secondary to exposure to Agent Orange or 
other herbicides is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for a 
nervous condition is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 
1991).  Certain chronic diseases and diseases associated with 
exposure to certain herbicide agents, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 
3.307(d) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage at 495.  
However, there must still be medical nexus evidence.  Voerth 
v. West, 13 Vet. App. 117 (1999) (as to a chronic disorder 
there must still be competent medical nexus evidence between 
current disability and either an inservice injury or 
continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (inservice disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

Background

A review of the record included the veteran's service medical 
records, which show that he had an essentially normal 
clinical evaluation, save a congenital deformity of the 
wrists, on pre-induction examination in July 1968.  No 
additional defects were noted on physical inspection in 
February 1969.  He was deemed to be fit for duty.  In 
December 1969, he was seen with an infection on his hands.  
Physical examination revealed mild dyshidrotic scaling and 
lichenified lesions on the fingers without with fissuring.  
He was dispensed hand cream.  On re-examination in January 
1970, it was noted that his dyshidrosis had improved.  In 
August 1970, he was seen with moderately severe tinea cruris.  
In October 1970, the veteran was seen with complaints of 
infected fingers.  However, physical examination revealed 
calluses but no signs of infection.  The veteran had an 
essentially normal clinical evaluation on separation 
examination in February 1971.  At that time, he certified 
that he was in good health.

In conjunction with a claim for pension, the veteran was 
afforded VA general medical and neuropsychiatric examinations 
in August and September 1981.  The general medical 
examination report reveals, in pertinent part, that the 
veteran had normal clinical evaluations of the skin and 
digestive system.  His psychiatric examination report notes 
that the veteran underwent a period of transient adaptive 
disorder.  He needed to be exposed to constant noise in order 
to feel well.  Quiet and silence, especially at night, were 
anxiety provoking.  He had an accident in February 1981 and, 
as a consequence of which, he underwent a disk operation with 
laminectomy of L-5 and S-1 on May 1981.  On mental status 
evaluation, the veteran presented as well-developed.  His 
spouse accompanied him.  He was well-dressed, well-groomed 
and walked with a limp and a wooden cane.  He was in good 
contact, alert, coherent, relevant, cooperative and 
spontaneous.  There was no thought disorder in process or 
content.  His affect was appropriate and his mood was 
depressed, which was more severe shortly after his accident.  
He was then despondent, with suicidal ideas.  His spouse 
complained about how cranky he was with her and their 
children.  He was not considered suicidal at that time of 
examination.  He was already looking forward to going back to 
work.  He ate well, had normal sexual relations, but had 
nightmares and woke up anxious and perspiring.  Psychological 
evaluation of the veteran failed to reveal a major affective 
or thought disorder.  It was noted that the veteran seemed to 
be going through an adjustment period.  The diagnosis was 
adjustment disorder with depressed mood.

A June 1982 VA general medical examination report shows, in 
pertinent part, normal clinical evaluations of the skin and 
digestive system, as well as a normal psychiatric evaluation.

The veteran was afforded VA Agent Orange examination in 
October 1991, at which time he complained of having developed 
skin lesions and a receding hair line following Agent Orange 
exposure.  On physical examination, the veteran was noted to 
be not in distress or anxious.  He was oriented times three.  
Evaluation of the skin did not reveal the presence of 
alopecia.

Private treatment records developed by Ryder Memorial 
Hospital between October 1977 and July 1996 did not mention 
the presence of a liver condition, skin tumors, multiple 
myeloma or a chronic psychiatric disorder.

The veteran was also afforded VA general medical examination 
in December 1996 which noted, in pertinent part, that he 
denied a history of hepatitis or any other liver disease.  
Physical examination of the skin revealed residual 
hyperpigmented skin over the upper medial aspects of the 
thighs.  Examination of the digestive system revealed no 
masses, visceromegaly or tenderness.  On psychiatric and 
personality evaluation, the veteran was noted to be alert, 
coherent, relevant, cooperative, well oriented and in no 
acute distress.  The diagnoses included residual 
intertriginous lesions on the medial aspect of both thighs.

Private treatment records developed at Fondo Del Seguro Del 
Estado between 1983 and 1993 show occasional treatment for 
anxiety and depression.

Analyses

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
the veteran has not alleged, nor does the evidence of record, 
show that the veteran's conditions were incurred or 
aggravated while engaging in combat with the enemy.

I.  Agent Orange Claims

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1999) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991); 
38 C.F.R. § 3.307(a) (1999).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1999) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1999) are also satisfied: 
Chloracne or other acneform diseases consistent with 
Chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).

If a veteran (having met the service in Vietnam criteria of 
38 U.S.C.A. § 1116) has one of the diseases presumptively 
considered to be due to exposure to a herbicidal agent, no 
more is necessary to establish a well grounded claim of 
entitlement to service connection for such disease based on 
an allegation of herbicidal exposure in Vietnam.  Brock v. 
Brown, 10 Vet. App. 155, 162-63 (1997).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the Court has held that in 
order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  That means that for a 
well-grounded claim for service connection, there must be a 
current disability, disease or injury during service, and a 
link between the two.  See Caluza, supra.

In the present case, the medical evidence of record does not 
establish that the veteran incurred or aggravated a liver 
condition, a skin tumor or multiple myeloma during his period 
of active duty service and is not otherwise entitled to 
presumptive service connection under the above-mentioned 
regulations.  In addition, the veteran has not presented any 
medical evidence that he currently manifests any of his 
claimed disorders.

The Board has also considered the contentions of the veteran; 
however, these assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  See Grottveit at 93.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for a liver 
condition, skin tumor and/or multiple myeloma secondary to AO 
exposure, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
The claims, therefore, must be denied.  Since the veteran has 
failed to present well grounded claims for service connection 
secondary to AO exposure, VA has no duty to assist him in the 
development of facts pertaining to the claim.

II.  Nervous Condition

Although treatment records developed in 1981 and thereafter 
show treatment on occasion for adjustment disorder, anxiety 
disorder and depression, there is no competent evidence 
establishing continuity of psychiatric symptomatology since 
service or of a nexus between any current psychiatric 
disability and service.  As such, the veteran has not 
provided a plausible medical nexus between his current 
nervous condition and active duty service.  See Hicks v. 
West, 12 Vet. App. 86, 90 (1998).

As noted above, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King at 21.  Although the veteran has asserted that his 
current symptomatology is proximately due to his active duty 
service, it noted that he has not presented any evidence 
whatsoever to show that he possesses the requisite medical 
expertise to render such an opinion.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for a nervous 
condition, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
The claim, therefore, must be denied.

III.  Due Process Considerations

In his October 1998 substantive appeal, the veteran aptly 
pointed out that the statement of the case only summarized 
the evidence considered in the January 1998 rating decision, 
which confirmed and continued the denial of the benefits 
sought.

The Board observes, however, that remand to the RO for 
corrective action pertaining to this omission would be futile 
insofar as the veteran has already been provided with 
summaries of the evidence in question.  In this regard, it is 
noted that the veteran was provided with copies of both the 
July 1997 and the January 1998 rating decisions, which 
adequately summarized all of the evidence of record, as well 
as the applicable laws and regulations, and explained how 
these laws and regulations affected the outcome of his 
claims.  See 38 C.F.R. § 19.29 (1999); see also Frazen v. 
Brown, 9 Vet. App. 235, 238 (1996) (the Board is not required 
to remand an appeal for further development ". . . in 
circumstances where the performance of that duty would be a 
futile act.").

In addition, where claims are otherwise not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claims, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with each 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any specific 
evidence that, if submitted, could make his claims well 
grounded.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claims for service connection for a liver condition, skin 
tumor and/or multiple myeloma secondary to exposure to Agent 
Orange or other herbicides are denied as not well grounded.

The claim for service connection for a nervous condition is 
denied as not well grounded.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

